Title: Thomas Jefferson to William Fontaine, 9 October 1809
From: Jefferson, Thomas
To: Fontaine, William


          Dear Sir  Monticello Oct. 9. 09.
          I recieved last night only your favor of Sep. 16. by that I percieve you are uneasy at something which you suppose to have passed from yourself here and which you now review with dissatisfaction. to what you allude I have no conception. certainly I did not remark a word or an act but of the strictest propriety. the same easy conduct & pleasant frank conversation which has ever made a part of your character with your friends, gave equal pleasure to us all here, as well the family as our guests: and the family as well as myself saw you here with great pleasure after so long an intermission of time: and we all regretted, when we met at breakfast, that you were no longer with us. I hope nothing occurred here to make you apprehend any neglect on our part. this would indeed be a subject of deep regret to me, as no such thing could have been intended. I hope therefore you will be perfectly at peace with yourself on this subject, and that under the assurance that my esteem for you has never been diminished, you will accept my sincere declaration that no one’s visit can ever be more welcome here: and should any circumstance call you in future into our neighborhood, I hope you will not deny me the pleasure of recieving you here. in the mean time be assured of my constant friendship & respect.
          
            Th:
            Jefferson
        